Citation Nr: 0117036	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  97-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of the chip fracture of the navicular 
bone of the right foot.  

2.  Entitlement to an increased rating for the service-
connected residuals of the fracture of the pisiform bone of 
the right hand, currently rated 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1962.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
RO.  

The veteran appeared before the undersigned Member of the 
Board at a hearing at the RO in May 1999.  

The Board remanded the case in January 2000 for additional 
development of the record.  

In a rating decision of June 2000, the RO assigned an 
increased rating of 10 percent for the service-connected 
right disability, effective on December 24, 1998.  

(The issues of an increased rating for the veteran's service-
connected right hand disability will be addressed in the 
REMAND portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the right foot issue on appeal has been obtained.  

2.  The veteran's service-connected right foot navicular bone 
fracture residuals are shown to have resulted in no more than 
moderate foot impairment since the filing of his claim for 
increase on November 30, 1995.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent, 
but not more, for the service-connected residuals of a chip 
fracture of the navicular bone of the right foot on and after 
November 30, 1995 have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3. 400, 4.7, 
4.71a including Diagnostic Code 5280, 5284 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As a result of this change, the VA has an added duty to 
assist the veteran by conducting further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to support his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Here, with regard to the claim for a higher rating for the 
service-connected residuals of the chip fracture of the 
navicular bone of the right foot, the Board finds that VA has 
fulfilled the duty to assist.  The Board is satisfied that 
all relevant evidence has been obtained regarding this claim 
and that the veteran has been properly advised of the 
evidence needed to support this claim.  No other outstanding 
medical treatment records have been identified.  

Furthermore, the Board notes that the veteran was provided a 
VA examination regarding his service-connected right foot 
disorder, that this examination fully reflected the severity 
of that service-connected disorder and that this examination 
report contained medical opinions that were responsive to the 
Board's requests for development in the January 2000 remand.  

Thus, no further assistance to the veteran is required to 
comply with the newly amended 38 U.S.C.A. § 5107.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation. 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the veteran's claims for 
increased ratings.   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, supra,  the Board has reviewed the service 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected residuals 
of the chip fracture of the navicular bone of the right foot.  

In a May 1987 decision, the RO granted service connection and 
assigned a noncompensable rating for the residuals of the 
chip fracture of the navicular bone of the right foot.  

The veteran filed his claim for increase on November 30, 
1995.  

On VA examination in February 1997, the veteran reported that 
walking on the right foot caused pain.  It was noted that the 
veteran used a cane to bear weight more with his left foot.  
The examiner noted that the veteran could not hop on his 
right foot or heel-and-toe walk.  It was also reported that 
there was tenderness of the right foot, a small bunion, and 
slight clawing of the toes.  The impression included that of 
residual status post chip fracture of the navicular bone of 
the right foot.  X- ray studies of the right foot revealed 
findings of osteoporosis, plantar and posterior calcaneal 
spurs and vascular calcification.  

A March 1997 private medical record showed that the veteran 
had treatment for right foot problems related to a fracture 
of the right calcaneus.  The impression noted that this was 
probably a pathology fracture secondary to osteopenia due to 
long-term prednisone use, kidney disease and diabetes.  
Possible early Charcot foot or disease was also reported.  

During his July 1997 hearing before a Hearing Officer at the 
RO, the veteran reported that he could not walk more than a 
block without pain in his right foot.  He noted that he wore 
special inserts for his feet and used a cane when walking.  
It was noted that the veteran had numbness and fallen arches 
in his feet which were symptoms that were not related to his 
service-connected right foot disorder.  

VA outpatient treatment records dated in 1998 and 1999 showed 
that the veteran had treatment for problems in his right 
lower extremity including deep venous thrombosis (DVT), which 
caused pain, swelling and numbness from the right knee to the 
right foot.  

On VA examination in March 1999, it was noted that the 
veteran had had a right foot navicular bone fracture.  He 
reported that his foot had been painful and limited in motion 
ever since.  It was noted that the veteran was wearing a 
right knee brace and that he indicated that his hobbling and 
reliance on the use of a cane were due to his back pain and 
the huge right leg and were not attributable to the right 
foot.  

On physical examination, the examiner noted that right ankle 
motion was difficult to assess due to the extreme edema right 
down to the foot.  The examiner stated that there did not 
seem to be restriction of motion with supination/pronation 
being only about 20 degrees on the right.  Total 
dorsiflexion/plantar extension was 50 degrees on both right 
and left.  No other foot deformities were appreciated.  The 
impression included that of history of right foot/ankle 
fracture with apparent limitation of motion.  

During his May 1999 hearing before the undersigned Member of 
the Board, the veteran testified that he recently had 
hospital treatment with regard to vascular problems in his 
lower extremities.  The veteran stated that he had told the 
treating physicians about his right foot complaints, but they 
did not actually address them.  The veteran indicated that 
the pain in his right foot would be rated as eight on scale 
of one (being lowest) to ten.  He stated that it ached 
constantly and that the pain sometimes woke him at night.  
The veteran further indicated that he used a cane to walk and 
could not walk very far without pain.  

VA outpatient treatment records dated in 1999 and 2000 show 
ongoing treatment for symptoms involving pain in the lower 
extremities, but do not specifically address symptoms 
regarding the veteran's service-connected residuals of the 
chip fracture of the navicular bone of the right foot.  

On VA examination in April 2000, it was noted that March 1999 
X-ray studies had revealed symptoms including demineralized 
bones of the right foot, a calcaneal spur and hallux valgus.  
The veteran reported having symptoms including daily pain, 
numbness in the foot, a right limp, and weakness and 
fatigability related to pain.  It was noted that the veteran 
used a cane and a splint on the right.  

On physical examination, it was noted that the veteran walked 
with a cane in the right hand and had a moderate limp on the 
right.  There was swelling about the entire ankle region 
which was noted to be unrelated to the foot condition.  There 
was tenderness noted generally over the entire foot/ankle 
region on the right.  On sensory examination to pinwheel, the 
veteran complained of sharpness in the entire foot/ankle 
region on the right.  The impression was that of right foot 
status post fracture, with residuals.  The examiner noted 
that the functional impairment was moderate with respect to 
weakness and fatigability.  


Analysis

The disability due to the veteran's service-connected 
residuals of a chip fracture of the navicular bone of the 
right foot is currently rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71 including Diagnostic Code 
5284 (for rating foot injuries).  

Under this Diagnostic Code, a foot injury warrants a 10 
percent rating if moderate, a 20 percent rating if moderately 
severe, and a 30 percent evaluation if severe.  Additionally, 
a 40 percent rating is warranted when there is actual loss of 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

A careful review of the record shows that, in addition to 
symptoms caused by the service-connected residuals of the 
chip fracture of the navicular bone of the right foot, the 
veteran also suffers from right lower extremity symptoms 
caused by other nonservice-connected medical conditions 
including vascular problems and fracture residuals of the 
right calcaneus.  

The Board also is aware that, on VA examination in March 
1999, it was reported that the veteran's hobbling and his 
reliance on the use of a cane were caused by his back pain 
and his huge right leg that were not attributable to his 
right foot fracture residuals.  Similarly, VA outpatient 
treatment records dated in 1998 and 1999 indicate that the 
veteran's DVT caused swelling and numbness from the veteran's 
right knee to his foot.  

Additionally, swelling about the ankle region was noted on VA 
examination in April 2000 to be unrelated to the veteran's 
service-connected right foot condition.  As the above-noted 
symptoms are not related to his service-connected disorder, 
they cannot be considered for the purpose of evaluating the 
service-connected right foot disability.  

The Board finds that the symptoms specifically caused by the 
veteran's service-connected residuals of the chip fracture of 
the navicular bone of the right foot include no more than 
some pain with related weakness and fatigability productive 
of a level of functional impairment described on VA 
examination in April 2000 as being moderate in severity.  

No where in the claims file is there any indication that the 
service-connected right foot disorder is productive of more 
than moderate disability.  Thus, a rating higher than the 
currently assigned 10 percent is not for application during 
the period of this appeal.  

However, the Board finds that this 10 percent rating is shown 
by the medical evidence to have been warranted from the date 
that the veteran's claim for increase was received by the RO.  
Accordingly, the recently assigned 10 percent rating should 
be made effective on November 30, 1995.  

As stated, VA has met its duty to assist the veteran in 
developing his claim as prescribed by the newly changed law.  
The veteran was notified of the evidence necessary to support 
his claim, and all identified medical records pertinent to 
his claim has been obtained.  Additionally, the veteran has 
been given a recent VA examination to fully evaluate the 
service-connected right foot fracture residuals for rating 
purposes.  



ORDER

An increased rating of 10 percent, but not more, for the 
veteran's service-connected residuals of the chip fracture of 
the navicular bone of the right foot, effective on November 
30, 1995, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

Pursuant to the directives of the January 2000 remand, copies 
of additional medical records were obtained and added to the 
veteran's claims file and the veteran was afforded a VA 
examination with regard to his service-connected fracture 
residuals in April 2000.  

In spite of the development performed on remand, a careful 
review of the record shows that all of the pertinent medical 
records regarding the veteran's service-connected residuals 
of the fracture of the pisiform bone of the right hand are 
not yet on file.  

In this regard, the Board notes that, while X-ray studies of 
the right carpal bones were ordered on the morning of the 
April 2000 VA examination, the file does not contain any 
record of reports from this date.  

Since this recent X-ray report may be important for 
evaluating the current severity of the veteran's service-
connected disorder, the case must be remanded for the RO to 
have a copy of that report associated with the claims file.  

Additionally, the record indicates that there may be 
neurological components to the veteran's service-connected 
right hand disability.  The findings on the April 2000 
examination report included that of some numbness in the 
entire lower forearm, wrist and all of the fingers on the 
right hand.  

On Remand, the veteran should be given an examination of the 
peripheral nerves to ascertain the nature and extent of 
related problems due to his service-connected residuals of 
the fracture of the pisiform bone of the right hand.  He 
should also be given a new orthopedic examination following 
review of the most recent X-ray report.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).  

Prior to having the veteran undergo any VA examinations, 
however, the RO should obtain and associate with the claims 
folder any other pertinent outstanding medical records.  In 
this regard, the Board observes that the claims file contains 
no records of treatment for hand problems since the April 
2000 examination.  As records of ongoing treatment may 
contain diagnostic studies or clinical findings that may be 
relevant to the disposition of this claim, any such records 
should be obtained and added to the claims file to be 
reviewed by the VA physician in conjunction with the 
scheduled examinations.  

The Board is also aware that the veteran's representative has 
asserted that the veteran was not given the opportunity to 
identify and submit evidence to support his claim.  Thus, the 
RO should afford the proper notice and duty to assist in 
accordance with the newly amended law discussed above.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

For all the foregoing reasons, the Board hereby REMANDS this 
matter to the RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran for the purpose of 
affording him the opportunity to submit 
any additional medical evidence, 
additional information, or further 
argument to support his claims for 
increased ratings for his service-
connected residuals of the fracture of 
the pisiform bone of the right hand.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
his right hand fracture residuals since 
the April 2000.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  
Specifically, the RO should attempt to 
obtain copies of any April 2000 VA X-ray 
examination reports.  However, if any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo VA orthopedic and 
neurological examinations to determine 
the nature and severity of all symptoms 
due to his service-connected residuals of 
the fracture of the pisiform bone of the 
right hand.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the requested studies, and the examiners' 
reports should reflect consideration of 
the pertinent medical history.  All 
appropriate tests and studies should be 
conducted and the examination reports 
should fully set forth all current 
complaints, manifestations, and pertinent 
clinical findings referable to the 
service-connected disabilities.  
Additionally, the physician performing 
the orthopedic examination should be 
asked to give a medical opinion as to 
whether any fracture residuals cause a 
neighboring joint to exhibit weakened 
movement, excess fatigability, or 
incoordination, and whether pain could 
significantly limit range of motion and 
functional ability during flare-ups, or 
when an affected joint is used repeatedly 
over a period of time.  The extent of any 
functional limitation due to pain should 
be described fully.  Furthermore, the 
physician performing the neurological 
examiner should be asked to provide a 
medical opinion as to the extent, if any, 
to which the veteran's service-connected 
hand fracture residuals include problems 
with the peripheral nerves.  Any involved 
nerves should be identified.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in typewritten reports.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO must ensure in this regard that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



